UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7023


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLIFFORD BROMELL, a/k/a Pappy,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (4:03-cr-00474-CWH-6)


Submitted:   May 24, 2010                 Decided:   June 11, 2010


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James T. McBratney, Jr., MCBRATNEY LAW FIRM, P.A., Florence,
South Carolina, for Appellant.    Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Clifford Bromell seeks to appeal the district court’s

grant of the Government’s Fed. R. Crim. P. 35(b) motion for a

reduction     in   sentence      for     substantial       assistance.           Appellate

counsel has filed a brief pursuant to Anders v. California, 386

U.S.   738    (1967),      questioning        whether      Bromell    may    appeal      the

grant of a Rule 35(b) motion and concluding that he may not.

Bromell      has   filed     a     pro       se   supplemental       brief,      and     the

Government has elected not to file a brief.

              Bromell pled guilty in 2003 to one count of conspiracy

to   distribute       50    grams      or    more   of     cocaine    base       and    five

kilograms     of     cocaine     in    violation      of    21   U.S.C.      § 841(a)(1)

(2006), and he was sentenced to 188 months in prison.                            In 2009,

after Bromell rendered substantial assistance to the Government

in a number of cases, the Government moved for a reduction in

Bromell’s sentence pursuant to Fed. R. Crim. P. 35(b).                            After a

hearing, the district court reduced Bromell’s sentence from 188

months to 164 months.                 Bromell now challenges that decision,

seeking greater leniency.

              In his Anders brief, Bromell’s counsel concludes that

under United States v. Pridgen, 64 F.3d 147 (4th Cir. 1995),

Bromell      may   not     appeal      the    district      court’s     grant      of    the

Government’s       Rule    35(b)      motion.       We   agree.       In    Pridgen,      we

concluded     that    18    U.S.C.     § 3742(a)     (2006)      does      not   permit    a

                                              2
party to appeal a district court’s decision to refuse to depart

downward       from,       or    reduce          a    sentence       within       the     applicable

Guidelines range in the context of a Rule 35(b) motion, absent

exceptions not applicable in this case.                                Pridgen, 64 F.3d at

149-50; see United States v. Hartwell, 448 F.3d 707, 712-14 (4th

Cir. 2006).          It follows, of course, that a party may similarly

not appeal the district court’s decision to reduce a sentence

when that party seeks a further reduction.

               Bromell’s         pro       se    brief      reflects     his      dissatisfaction

with    the    reduction             he    received,         but   does      not    set     forth    a

colorable       argument             that        the        district’s       court        order     is

reviewable.              Because      he    may      not     appeal    the     district        court’s

order,    we        do    not    consider            the     merits    of    his        claim.      In

accordance with Anders, we have reviewed the entire record for

any    meritorious          issues         and       have    found    none.         We    therefore

dismiss       the     appeal         for    lack       of     jurisdiction.             This     court

requires that counsel inform Bromell, in writing, of the right

to petition the Supreme Court of the United States for further

review.        If        Bromell      requests         that    a   petition        be    filed,    but

counsel believes that such a petition would be frivolous, then

counsel    may       move       in    this       court      for    leave     to    withdraw       from

representation.             Counsel’s motion must state that a copy thereof

was served on Bromell.



                                                      3
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    4